Case: 21-1963     Document: 36          Page: 1        Filed: 01/14/2022




   United States Court of Appeals
       for the Federal Circuit
                   ______________________

            EVOLUSION CONCEPTS, INC.,
                 Plaintiff-Appellant

                                  v.

     HOC EVENTS, INC., DBA SUPERTOOL USA,
                   Defendant
             ______________________

                         2021-1963
                   ______________________

    Appeal from the United States District Court for the
 Central District of California in No. 2:19-cv-02736-JLS-
 DFM, Judge Josephine L. Staton.

            ------------------------------------------------

            EVOLUSION CONCEPTS, INC.,
                 Plaintiff-Appellant

                                  v.

           JUGGERNAUT TACTICAL, INC.,
                 Defendant-Appellee
               ______________________

                         2021-1987
                   ______________________
Case: 21-1963    Document: 36      Page: 2     Filed: 01/14/2022




 2              EVOLUSION CONCEPTS, INC.     v. HOC EVENTS, INC.



    Appeal from the United States District Court for the
 Central District of California in No. 8:18-cv-01378-JLS-
 DFM, Judge Josephine L. Staton.
                  ______________________

                 Decided: January 14, 2022
                  ______________________

     ALLEN MARCEL SOKAL, Insigne PC, Carlsbad, CA, ar-
 gued for plaintiff-appellant. Also represented by TREVOR
 CODDINGTON; DONNY SAMPORNA, Haley Guiliano LLP, San
 Jose, CA.

    BOBBY BRAXTON, Braxton Perrone PLLC, Frisco, TX,
 argued for defendant-appellee.   Also represented by
 GREGORY PERRONE.
                ______________________

     Before PROST, TARANTO, and CHEN, Circuit Judges.
 TARANTO, Circuit Judge.
     Evolusion Concepts, Inc. owns U.S. Patent No.
 8,756,845, titled “Method and Device for Converting Fire-
 arm with Detachable Magazine to a Firearm with Fixed
 Magazine.” In the main case before us, Evolusion sued
 Juggernaut Tactical, Inc. in the Central District of Califor-
 nia, alleging infringement of claims 1–3 and 8–10 of the
 ’845 patent. On the parties’ cross-motions for summary
 judgment regarding infringement, the district court
 granted Juggernaut summary judgment of non-infringe-
 ment. Evolusion Concepts, Inc. v. Juggernaut Tactical,
 Inc., No. 8:18-cv-01378, 2021 U.S. Dist. LEXIS 77792, at
 *27 (C.D. Cal. Apr. 5, 2020) (Juggernaut Decision). The
 court’s key ruling was that the term “magazine catch bar”
 in the asserted claims of the ’845 patent excludes a factory-
 installed magazine catch bar. Id. at *13–22. That claim
 construction concededly precludes literal infringement, the
 court held, because Juggernaut’s products use the factory-
Case: 21-1963     Document: 36      Page: 3    Filed: 01/14/2022




 EVOLUSION CONCEPTS, INC.   v. HOC EVENTS, INC.               3



 installed magazine catch bar. Id. at *22–23. The court also
 determined that Juggernaut does not infringe under the
 doctrine of equivalents. Id. at *23–26.
     On Evolusion’s appeal, we hold that the term “maga-
 zine catch bar” in the asserted claims includes a factory-
 installed magazine catch bar. We therefore reverse the
 grant of summary judgment of non-infringement, reverse
 the denial of summary judgment of direct infringement as
 to the independent claims 1 and 8, and remand for further
 proceedings in Appeal No. 21-1987, which is the appeal in
 the Juggernaut case. We also vacate and remand in Appeal
 No. 21-1963, which involves a separate, related case, dis-
 cussed near the end of this opinion.
                               I
                               A
      The ’845 patent describes a device and method for con-
 verting a semi-automatic rifle with a detachable magazine
 to one with a fixed magazine. ’845 patent, col. 2, lines 3–5.
 A detachable magazine allows a user to fire the weapon un-
 til the magazine is depleted, then simply release the mag-
 azine, insert a new magazine, and resume firing. Id., col.
 1, lines 22–27. A fixed magazine, in contrast, can be re-
 moved and replaced only by disassembling certain non-
 magazine parts of the firearm, slowing the rate of fire. Id.,
 col. 1, lines 50–53; col. 2, lines 20–28. The specification ex-
 plains that firearms with detachable magazines are likely
 to face increased legal restrictions. Id., col. 1, lines 63–64.
 In particular, the specification notes the introduction in
 Congress of a bill to enact the Assault Weapons Ban of
 2013, which would have banned semi-automatic weapons
 with detachable magazines. Id., col. 1, lines 30–59.
      The patent describes a “standard OEM [original equip-
 ment manufacturer] semi-automatic rifle” as having a
 “magazine catch assembly” containing several components.
 Id., col. 2, lines 35–53. It then describes “[t]he invention”
Case: 21-1963      Document: 36      Page: 4     Filed: 01/14/2022




 4               EVOLUSION CONCEPTS, INC.      v. HOC EVENTS, INC.



 as a “permanent fixture added to a semi-automatic firearm
 by removing the standard OEM magazine catch assembly
 and installing the invention.” Id., col. 2, lines 55–58. At
 least in “one aspect of the present invention,” the resulting
 firearm contains “a lower receiver, a magazine catch bar,
 and an upper tension bar.” Id., col. 2, lines 65–67. The
 magazine catch bar can be attached to the lower receiver of
 the firearm and fit within a recess of the magazine well.
 Id., col. 2, line 67, through col. 3, line 2. The upper tension
 bar on the lower receiver applies pressure against the fire-
 arm’s upper receiver, rendering the magazine catch bar im-
 movable. Id., col. 3, lines 2–6. The magazine can be
 released only when the upper receiver is separated from
 the lower receiver. Id., col. 4, line 64, through col. 5, line 4;
 id., figs. 1 & 2. The specification also discusses a method
 of installing the invention, comprising removing the entire
 factory-installed magazine release button assembly, in-
 stalling a magazine catch bar onto the lower receiver, and
 installing an upper tension bar onto the lower receiver. Id.,
 col. 3, lines 48–65.
     The ’845 patent has three independent claims. These
 claims are:
     1. A firearm with a fixed magazine comprising
     a lower receiver having a magazine well configured
     to receive a magazine with a side-locking recess
     with a recess in the magazine well
     a magazine catch bar securely attached to the fire-
     arm, said magazine catch bar resting within the
     magazine side-locking recess
     an upper tension bar which extends towards and
     contacts the upper receiver.
     8. A device for converting a firearm with a detach-
     able magazine into a firearm with a fixed magazine
     comprising
Case: 21-1963      Document: 36      Page: 5     Filed: 01/14/2022




 EVOLUSION CONCEPTS, INC.    v. HOC EVENTS, INC.                5



     A magazine catch bar securely attached to the
     lower receiver of said firearm, said magazine catch
     bar resting within the magazine side-locking recess
     An upper tension bar which extends towards and
     contacts the upper receiver.
     15. A method for converting a firearm with a de-
     tachable magazine into a firearm with a fixed mag-
     azine comprising
     Removing the factory installed magazine release
     button assembly
     Said removal comprising the steps of
     depressing the magazine release button to a suffi-
     cient depth to permit the factory installed maga-
     zine catch bar to extend beyond the magazine well
     of the lower receiver,
     rotating the factory installed magazine catch bar in
     a counterclockwise fashion until the factory in-
     stalled magazine catch bar is unthreaded from the
     factory installed screw end of the magazine release
     button,
     removing all parts of the factory installed maga-
     zine release button assembly
     Installing a magazine catch bar to the lower re-
     ceiver of the firearm, said magazine catch bar rest-
     ing within the magazine side-locking recess
     Installing an upper tension bar to the lower re-
     ceiver of the firearm, said upper tension bar ex-
     tending towards and contacting the upper receiver.
 Id., col. 7, lines 27–35; col. 8, lines 4–10; col. 8, lines 47–67
 (emphases added).
Case: 21-1963    Document: 36      Page: 6     Filed: 01/14/2022




 6              EVOLUSION CONCEPTS, INC.     v. HOC EVENTS, INC.



                              B
     In August 2018, Evolusion sued Juggernaut for in-
 fringement of claims 1, 8, and 15 of the ’845 patent based
 on Juggernaut’s manufacture and sale of its “Hellfighter
 Mod Kits,” which convert a firearm with a detachable mag-
 azine into a firearm with a fixed magazine. Juggernaut
 asserted invalidity as an affirmative defense and filed a
 counterclaim for a declaratory judgment limited to non-in-
 fringement. Subsequently, Evolusion dropped its assertion
 of method claim 15 and added assertions of infringement of
 dependent claims 2–3 and 9–10 (apparatus claims). In
 claim-construction proceedings from May to July 2019, the
 only phrase for which the parties sought a construction was
 “upper tension bar,” but the court decided that no construc-
 tion was needed.
     Evolusion then sought summary judgment of direct in-
 fringement, as well as induced and contributory infringe-
 ment, of claims 1–3 and 8–10. Juggernaut, for its part,
 moved for summary judgment of non-infringement. At
 that time, construction of the term “magazine catch bar”
 became necessary, because in Juggernaut’s products the
 factory-installed magazine catch bar is retained in the con-
 version of a firearm to one with a fixed magazine. The par-
 ties agreed that whether Juggernaut infringes
 independent claims 1 and 8 “depends entirely on” whether
 the claim phrase “magazine catch bar” includes a factory-
 installed (OEM) magazine catch bar. Juggernaut Decision
 at *7.
     The district court concluded that the term “magazine
 catch bar,” as used in the claims and specification, excludes
 an OEM magazine catch bar. Id. at *16–17. The court
 based its determination primarily on the sentence in the
 specification that states: “The invention is a permanent fix-
 ture added to a semi-automatic firearm by removing the
 standard OEM magazine catch assembly and installing the
 invention.” ’845 patent, col. 2, lines 55–58. Because the
Case: 21-1963     Document: 36      Page: 7    Filed: 01/14/2022




 EVOLUSION CONCEPTS, INC.   v. HOC EVENTS, INC.               7



 OEM magazine catch bar is one of the components removed
 to install “the invention,” the court determined that the
 “magazine catch bar” of the invention cannot be an OEM
 magazine catch bar. Juggernaut Decision at *17. The
 court also reasoned that the language of unasserted claim
 15 supports its construction. Because claim 15 requires re-
 moving “the factory installed magazine catch bar” and then
 installing “a magazine catch bar,” the court concluded that
 the magazine catch bar that is installed must be “separate
 and distinct from the factory-installed magazine catch
 bar”; otherwise, “factory-installed” would be superfluous.
 Id. at *20–22. And because a term that appears in multiple
 claims should be given the same meaning in all those
 claims, the court held that the term “magazine catch bar”
 in claims 1 and 8 similarly must exclude a factory-installed
 magazine catch bar. Id. at *21. Under that construction,
 as noted, Juggernaut does not literally infringe independ-
 ent claims 1 and 8. Id. at *22.
     The court proceeded to rule that, under the construc-
 tion it had adopted, Juggernaut cannot infringe under the
 doctrine of equivalents. It reasoned that, by disclosing but
 not claiming a factory-installed magazine catch bar, Evolu-
 sion had dedicated a factory-installed magazine catch bar
 to the public. Id. at *25. It added that, because the terms
 “magazine catch bar” and “factory-installed magazine
 catch bar” are separately identified in the ’845 patent, the
 magazine catch bar of the claims cannot be an insubstan-
 tial alteration of a factory-installed magazine catch bar.
 Id. at *25–26.
     The court went on to explain that, because Juggernaut
 does not directly infringe claims 1 and 8, it does not directly
 infringe the other asserted claims, all dependent on claim
 1 or claim 8; that, if there is no direct infringement, Jug-
 gernaut also does not indirectly infringe any asserted
 claims; and, finally, that the affirmative defense of invalid-
 ity need not be considered. Id. at *26–28. None of those
Case: 21-1963     Document: 36      Page: 8     Filed: 01/14/2022




 8              EVOLUSION CONCEPTS, INC.      v. HOC EVENTS, INC.



 rulings are disputed on appeal. The district court entered
 a final judgment of non-infringement in April 2021.
    Evolusion timely appealed. We have jurisdiction under
 28 U.S.C. § 1295(a)(1). 1
                               II
     We begin with the claim-construction issue presented
 respecting claims 1 and 8. Claim construction is ultimately
 a question of law, decided de novo on review, as are the in-
 trinsic-evidence aspects of a claim-construction analysis.
 Teva Pharms. USA, Inc. v. Sandoz, Inc., 574 U.S. 318, 331
 (2015). The district court relied for its claim construction
 in Juggernaut only on intrinsic evidence from the specifi-
 cation, see Juggernaut Decision at *16–22, and we there-
 fore review the construction de novo. The question is
 whether the term “magazine catch bar” in the asserted
 claims includes a factory-installed magazine catch bar.
       “[T]he words of a claim ‘are generally given their ordi-
 nary and customary meaning,’” as understood by a relevant
 artisan at the time of the invention. Phillips v. AWH Corp.,
 415 F.3d 1303, 1312–13 (Fed. Cir. 2005) (en banc) (citations
 omitted). A relevant artisan is not deemed to read a term
 in a vacuum, but instead “is deemed to read the claim term
 . . . in the context of the particular claim in which the dis-
 puted term appears,” and “in the context of the entire pa-
 tent, including the specification.” Id. at 1313. And because


     1    On October 26, 2021, the district court issued an
 order granting attorney’s fees to Juggernaut as a “prevail-
 ing party” under 35 U.S.C. § 285. On November 24, 2021,
 the court issued an amended final judgment incorporating
 the award of attorney’s fees. On December 3, 2021, Evolu-
 sion filed an amended notice of appeal to include, in this
 appeal, the district court’s final judgment granting attor-
 ney’s fees to Juggernaut. Juggernaut has not objected to
 inclusion of that order in this appeal.
Case: 21-1963    Document: 36      Page: 9    Filed: 01/14/2022




 EVOLUSION CONCEPTS, INC.   v. HOC EVENTS, INC.             9



 “claim terms are normally used consistently throughout
 the patent,” other claims of the patent, both asserted and
 unasserted, can provide insight into the meaning of a claim
 term. Id. at 1314; see also In re Varma, 816 F.3d 1353, 1363
 (Fed. Cir. 2016) (“[T]he principle that the same phrase in
 different claims of the same patent should have the same
 meaning is a strong one, overcome only if ‘it is clear’ that
 the same phrase has different meanings in different
 claims.” (citation omitted)).
     Independent claims 1 and 8 claim a firearm and a de-
 vice, respectively, that contain “a magazine catch bar,”
 which is securely attached to the firearm and sits within
 the recess of the lower receiver. ’845 patent, col. 7, lines
 27–35; col. 8, lines 4–10. Nothing in the language of claims
 1 and 8 limits the scope of the generic term “magazine catch
 bar” to exclude one that was factory installed—specifically,
 as Juggernaut asserts, factory installed as part of an origi-
 nal firearm with a detachable magazine. Nor does Jugger-
 naut assert that either the ordinary meaning of the phrase
 itself, or any other language in these claims, points to such
 a restriction based on provenance.
     Juggernaut instead relies on unasserted claim 15,
 which, it argues, informs the meaning of “magazine catch
 bar” in claims 1 and 8 and precludes adopting the ordinary
 meaning of “magazine catch bar.” Juggernaut is correct
 that the meaning of the term in claims 1 and 8 could well
 be informed by a meaning of the term made sufficiently
 clear in claim 15. See Phillips, 415 F.3d at 1314. But Jug-
 gernaut is incorrect that the use of “magazine catch bar” in
 claim 15 narrows the meaning of the term to support the
 urged exclusion of factory-installed magazine catch bars.
     Independent claim 15 claims a method of removing the
 factory-installed magazine release button assembly and in-
 stalling a new device. The claim’s first step requires “re-
 moving all parts of the factory installed magazine release
 button assembly.”     ’845 patent, col. 8, lines 47–67
Case: 21-1963    Document: 36     Page: 10    Filed: 01/14/2022




 10             EVOLUSION CONCEPTS, INC.   v. HOC EVENTS, INC.



 (emphasis added). One of the components of that assembly
 is “the factory installed magazine catch bar.” Id. The next
 steps involve installing two components: an upper tension
 bar and “a magazine catch bar.” Id. The invention thus
 involves removing and installing assemblies of parts—not
 only magazine catch bars. An instruction that identifies
 the removed assembly as including a factory-installed mag-
 azine catch bar, which focuses the process on conversion of
 what came from a factory, does not imply any preclusion of
 reuse of the same bar as one part of the assembly being
 installed in place of the removed assembly. The ordinary
 meaning of the claim language allows the factory-installed
 magazine catch bar to be removed as part of the initial as-
 sembly removal and reused as part of the assembly in-
 stalled in a later step.
     Accepting Juggernaut’s position would amount to read-
 ing additional limitations into claim 15 not required by its
 language. Claim 15 requires only “removing” a specific
 type of magazine catch bar (the one installed by the manu-
 facturer) and then installing “a magazine catch bar.” Id.
 (emphasis added). It does not require, as a removal step,
 “discarding” the OEM catch bar. Nor does it require in-
 stalling a “new” or “different” magazine catch bar. Jugger-
 naut argues that the use of “a” before “magazine catch bar,”
 instead of antecedent-basis language such as “said” or
 “the,” means that the two magazine catch bars must be dif-
 ferent. The use of antecedent-basis language like “said” or
 “the,” however, would have narrowed the term to cover only
 a factory installed magazine catch bar, and neither party
 advances that construction. The inventors, in the inde-
 pendent claims, did not choose to claim a device with a
 “new” or “different” magazine catch bar, but instead a de-
 vice with “a magazine catch bar,” which, by its ordinary
 meaning, could be either the removed catch bar or a new or
 different catch bar.
     The specification supports the ordinary-meaning inter-
 pretation of “magazine catch bar.” Phillips, 415 F.3d at
Case: 21-1963     Document: 36      Page: 11       Filed: 01/14/2022




 EVOLUSION CONCEPTS, INC.    v. HOC EVENTS, INC.               11



 1315 (“[C]laims must be read in view of the specification, of
 which they are part.” (internal quotation marks and cita-
 tion omitted)). The specification nowhere limits the scope
 of a “magazine catch bar” to exclude factory-installed ones
 from the assembly that achieves the fixed-magazine goal.
 Nor, contrary to a suggestion made by Juggernaut, does it
 explain that only a customized or modified magazine catch
 bar, one necessarily different from what was factory in-
 stalled, may be used on the firearm. It simply explains that
 the described embodiments of the invention all include a
 “magazine catch bar” that can be securely attached to the
 lower receiver of the firearm, and consistently describes
 the component in generic terms. Id., col. 2, line 65, through
 col. 3, line 2; see also id., col. 5, lines 5–7.
      Juggernaut argues, and Evolusion concedes, that the
 disclosed embodiments do not illustrate OEM magazine
 catch bars. See id., figs. 3 & 4. But that cannot make a
 difference in this case. We have repeatedly held that “it is
 not enough that the only embodiments, or all of the embod-
 iments, contain a particular limitation to limit claims be-
 yond their plain meaning.” Unwired Planet, LLC v. Apple,
 Inc., 829 F.3d 1353, 1359 (Fed. Cir. 2016) (internal quota-
 tion marks and citation omitted). Here, nothing in the
 specification suggests that factory (or OEM) provenance of
 a bar disqualifies it from being part of the invention if, as
 a structural matter, it is a magazine catch bar under the
 ordinary meaning. And nothing in the specification sug-
 gests that factory (or OEM) installation precludes the pos-
 session of the structural features required by the invention.
 The specification reiterates the background principle that
 the claims are not limited to the illustrated embodiments.
 ’845 patent, col. 4, lines 46–53. And it describes and illus-
 trates at least one embodiment in which the magazine
 catch bar is a separate element from the upper tension bar,
 id., col. 5, lines 5–10, 17–20; id., fig. 3, reinforcing the idea
 that there is no requirement to replace each individual
Case: 21-1963    Document: 36      Page: 12    Filed: 01/14/2022




 12             EVOLUSION CONCEPTS, INC.   v. HOC EVENTS, INC.



 component in the assembly in order to replace the assem-
 bly as a whole.
     The district court relied primarily on one sentence of
 the specification to conclude that the specification excludes
 a factory-installed magazine catch bar: “The invention is a
 permanent fixture added to a semi-automatic firearm by
 removing the standard OEM magazine catch assembly and
 installing the invention.” ’845 patent, col. 2, lines 55–58.
 But that statement has the same character as what is
 found in claim 15. For the reasons already discussed with
 respect to claim 15, the specification sentence does not pre-
 clude the installation of a factory-installed magazine catch
 bar.
      Finally, Juggernaut argues that the patent is “abun-
 dantly clear” that the invention cannot function with the
 OEM magazine catch assembly. Juggernaut’s Opening Br.
 at 8. But Juggernaut fails to cite to any portion of the spec-
 ification that supports this operability assertion.
      We thus construe the term “magazine catch bar” ac-
 cording to its ordinary meaning, which includes a factory-
 installed magazine catch bar. This construction not only
 requires reversal of the grant of summary judgment to Jug-
 gernaut—all parts of which relied on the claim construc-
 tion we have held to be incorrect as a matter of law. It also
 requires reversal of the denial of summary judgment of in-
 fringement to Evolusion as to claims 1 and 8, because the
 parties have agreed that direct infringement of claims 1
 and 8 is established if the term “magazine catch bar” is con-
 strued to include a factory-installed magazine catch bar.
 Oral Arg. at 29:55–30:15 (Juggernaut’s counsel conceding
 that the “sole issue” of literal infringement of claim 1 and
 8 is the construction of “magazine catch bar”); see also Jug-
 gernaut Decision at *7. There is no such agreement about
 the dependent claims, which must be reconsidered on re-
 mand, along with any issues in the case about indirect in-
 fringement or the affirmative defense of invalidity. The
Case: 21-1963    Document: 36       Page: 13      Filed: 01/14/2022




 EVOLUSION CONCEPTS, INC.   v. HOC EVENTS, INC.               13



 district court’s determination that it need not reach those
 issues depended on its conclusions we reverse here.
      We reverse the court’s grant of summary judgment of
 no infringement, reverse the court’s denial of summary
 judgment of infringement of claims 1 and 8, and remand
 for the district court to address the other asserted claims.
 Because we reverse the court’s determination of literal in-
 fringement, we need not reach the court’s determination of
 infringement under the doctrine of equivalents. We vacate
 the award of attorney’s fees because Juggernaut is no
 longer a prevailing party, a status required to receive a fee
 award under 35 U.S.C. § 285.
                              III
      Appeal No. 21-1963 involves a separate infringement
 action brought by Evolusion against HOC Events, Inc., dba
 Supertool USA, alleging infringement of both product and
 method claims of the ’845 patent. When HOC failed to re-
 spond to the complaint, the clerk of the district court en-
 tered a “default” under Federal Rule of Civil Procedure
 55(a). With the requests for relief not yet adjudicated, Evo-
 lusion moved for a “default judgment” under Rule 55(b),
 but the court denied the motion. In its denial, the court,
 citing its ruling in the Juggernaut case, stated that Evolu-
 sion failed to state a viable claim for infringement against
 HOC, because HOC’s products require reusing the factory-
 installed magazine catch bar. Evolusion Concepts, Inc. v.
 HOC Events, Inc., No. 2:19-cv-02736, 2021 WL 2007068
 (C.D. Cal. Apr. 14, 2021). Evolusion noticed an appeal from
 the April 14 order. HOC has not appeared on appeal.
     The April 14 order on its face merely denies Evolusion
 a judgment in its favor; it does not order any judgment
 against Evolusion, let alone a final judgment. Nor is the
 clerk-entered Rule 55(a) “default” a final judgment against
 Evolusion. See 15A C. Wright & A. Miller, Federal Practice
 and Procedure § 3914.5 & nn.1.50 & 2 (2d ed.). But, alt-
 hough Evolusion has not addressed the jurisdictional
Case: 21-1963      Document: 36     Page: 14     Filed: 01/14/2022




 14               EVOLUSION CONCEPTS, INC.   v. HOC EVENTS, INC.



 finality problem raised by those facts, we think it proper to
 treat the April 14 order as a final judgment. The order de-
 clares that Evolusion has no claim it can pursue, and in
 light of that declaration there was evidently nothing left to
 do in the litigation in district court after the April 14 order.
 Indeed, the clerk notified the Patent and Trademark Office
 of termination of the case on the same date, and the court’s
 official electronic docket records the case as closed. In
 these circumstances, we treat the April 14 order as a final
 judgment, which we have jurisdiction to review under 28
 U.S.C. § 1295(a)(1). For the reasons set forth in our discus-
 sion of the Juggernaut case, we vacate the April 14 order
 in the HOC case and remand for further proceedings con-
 sistent with this opinion.
                               IV
     For the foregoing reasons, we reverse the entry of sum-
 mary judgment of non-infringement, reverse the denial of
 summary judgment of direct infringement as to claims 1
 and 8, vacate the award of attorney’s fees, and remand for
 further proceedings consistent with our claim construction
 in Appeal No. 21-1987. We vacate and remand in Appeal
 No. 21-1963.
       The parties shall bear their own costs.
      REVERSED IN PART, VACATED IN PART, AND
                    REMANDED